*682In this action the defendant moved for a protective order to vacate the plaintiffs notice to examine his psychiatrist and his medical records. The plaintiff cross-moved for an order to compel disclosure and to direct the defendant to be examined by a psychiatrist designated by the plaintiff.
By claiming that he was unable to work due to depression the defendant put his mental condition in controversy. Consequently, his mental condition is subject to pretrial discovery (see, CPLR 3101, 3120, 2121; Wegman v Wegman, 37 NY2d 940). Thompson, J. P., Bracken, Brown, Weinstein and Spatt, JJ., concur.